     Case 1:17-cr-00193 Document 51 Filed 06/04/20 Page 1 of 7 PageID #: 235



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                         CRIMINAL ACTION NO. 1:17-00193

LARON SAFFORD

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion for

compassionate release.        (ECF No. 45.)     Defendant requests

compassionate release due to his significant health problems in

light of the COVID-19 pandemic.          (See id.)     Defendant also

states he is scheduled for release on June 13, 2020.              (Id.)

While defendant states he is aware of the requirement to exhaust

administrative remedies, he has not yet done so and instead

seeks the court’s involvement while his request is processing.

(See id.)

       On May 14, 2020, the court ordered the government to file a

response to defendant’s motion.          (ECF No. 47.)     The government

filed their response on May 15, 2020, arguing that the court

should deny defendant’s motion because defendant has failed to

show either that he has exhausted his administrative remedies or

that there has been a 30-day delay in his warden’s response to

his compassionate release request.          (ECF No. 49.)     Additionally,

the government contends that even if defendant had met this

prerequisite burden, defendant has failed to show that
     Case 1:17-cr-00193 Document 51 Filed 06/04/20 Page 2 of 7 PageID #: 236



“extraordinary and compelling reasons” warrant a reduction in

his sentence.       (Id.)   The government explains that defendant was

previously released to a halfway house on January 9, 2020 and

was placed on home confinement on February 14, 2020, only to

commit misconduct which resulted in his return to custody in

March 2020.       (Id.)   Defendant then became eligible for release

to home confinement on April 20, 2020, but on April 23, 2020, he

was denied release to home confinement both because he did not

have a “minimum risk” recidivism level and because he had

serious disciplinary actions in the past year.             (Id.)

       For the following reasons, the court DENIES without

prejudice defendant’s motion for compassionate release.

I.     Analysis

       The First Step Act empowers criminal defendants to request

compassionate release for “extraordinary and compelling

reasons.”     18 U.S.C § 3582(c)(1)(A)(i).        But before they make

such requests to the court, defendants must first ask BOP via

the administrative process and give BOP thirty days to respond.

See id. § 3582(c)(1)(A).        Upon such a motion from BOP or from a

defendant (after either BOP denies the request or thirty days

has elapsed since the request was filed), a court “may reduce

the term of imprisonment.”         Id. § 3582(c)(1)(A)(i).       Along with

the defendant in this case, numerous defendants across the

country have cited the unusual circumstances presented by COVID-

                                       2
    Case 1:17-cr-00193 Document 51 Filed 06/04/20 Page 3 of 7 PageID #: 237



19 as a basis for compassionate release and argued that the

exhaustion requirement should be excused.           See, e.g., United

States v. Wright, 2020 WL 1922371, at *1 (S.D.N.Y. Apr. 20,

2020).

      Though some district courts have waived Section 3582's

exhaustion requirement because of the COVID-19 pandemic, 1 the

majority of district courts — albeit some with little to no

discussion — have found that failure to exhaust administrative

remedies is a death knell to a defendant's request for

compassionate release. 2


1 See, e.g., United States v. Paul Gileno, 2020 WL 1916773, at *5
(D. Conn. Apr. 20, 2020) (finding that the exhaustion
requirement should be waived as undue delay in defendant's
release could result in catastrophic health consequences for him
in light of his underlying health conditions and the COVID-19
pandemic); United States v. Jones, Criminal No. 3:11-cr-249-MHL,
ECF No. 47 (E.D. Va. Apr. 3, 2020) (finding that the defendant's
“unique circumstances and the exigency of a rapidly advancing
pandemic” justified waiver of the exhaustion requirement);
United States v. Perez, 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1,
2020) (finding that the defendant's “undisputed fragile health,
combined with the high risk of contracting COVID-19 in the
[Metropolitan Correctional Center], justifies waiver of the
exhaustion requirement,” because the defendant had “less than
three weeks remaining on his sentence” and suffered “severe side
effects” from two surgeries); United States v. Calvin, 2020 WL
1613943, at *2 (D. Conn. Apr. 2, 2020) (finding that “all three
exceptions to the exhaustion requirement apply to Defendant's
request”).

2 See, e.g., United States v. Wright, 2020 WL 1922371, at *1
(S.D.N.Y. Apr. 20, 2020); United States v. Feiling, 2020 WL
1821457, at *5 (E.D. Va. Apr. 10, 2020); United States v.
Underwood, 2020 WL 1820092, at *2 (D. Md. Apr. 10, 2020); United
States v. Sundblad, 2020 WL 1686237, at *2 (D.S.C. Apr. 7,
2020); United States v. Carver, 2020 WL 1604968, at *1 (E.D. Wa.
                                      3
   Case 1:17-cr-00193 Document 51 Filed 06/04/20 Page 4 of 7 PageID #: 238



     Of the federal appellate courts, only the Sixth Circuit and

the Third Circuit have ruled on the issue of exhaustion of

administrative remedies in the context of Section 3582.            See

United States v. Alam, __ F.3d __, 2020 WL 2845694 (6th Cir.

June 2, 2020); United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020).   The Fifth Circuit mentioned the possibility of waiver,

without ruling on the issue.       Valentine v. Collier, 2020 WL

1934431, at *8 (5th Cir. Apr. 22, 2020) (Higginson J.,

concurring).

     In Alam, the Sixth Circuit found that inmates are required

to exhaust administrative remedies before filing a motion for

compassionate release.      2020 WL 2845694, at *5 (dismissing a

compassionate release claim without prejudice due to failure to

exhaust administrative remedies); see also id. at *2 (“this

exhaustion requirement . . . remains a mandatory condition”).

     The Third Circuit in Raia did not discuss in-depth the

potential exceptions to administrative exhaustion.           See Raia,

954 F.3d at 597.     But the court denied the defendant's motion to




Apr. 1, 2020); United States v. Clark, 2020 WL 1557397, at *3
(M.D. La. Apr. 1, 2020); United States v. Williams, 2020 WL
1506222, at *1 (D. Md. Mar. 30, 2020); United States v. Garza,
2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020); United States
v. Zywotko, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020);
United States v. Eberhart, 2020 WL 1450745, at *2 (N.D. Cal.
Mar. 25, 2020); United States v. Hernandez, 2020 WL 1445851, at
*1 (S.D.N.Y. Mar. 25, 2020); United States v. Cohen, 2020 WL
1428778. at *1 (S.D.N.Y. Mar. 24, 2020).
                                     4
   Case 1:17-cr-00193 Document 51 Filed 06/04/20 Page 5 of 7 PageID #: 239



reduce his sentence outright, holding that any remand would be

futile because of the defendant's failure to comply with Section

3582's exhaustion requirement.       See id.    The Third Circuit

described the exhaustion requirement as a “glaring roadblock

foreclosing compassionate release” to a defendant who failed to

exhaust his or her administrative remedies.          Id.

       Precedent from the Sixth Circuit, Third Circuit, and Fifth

Circuit is not binding on this court.         And neither is the court

bound by other district court opinions.         These decisions,

however, provide informative guidance.         This court finds

particularly persuasive the reasoning contained in United States

v. Thompson, 2020 WL 2121371 (S.D.W. Va. May 5, 2020) (Goodwin,

J.).    There, the court denied a defendant’s motion for

compassionate release due to his failure to exhaust

administrative remedies because the BOP, and not courts, have

“more expertise and resources” to make such release

determinations.    Id. at *4.     This court agrees that removing the

BOP’s expertise is unwise, and also would fly in the face of the

statutory design that provides the mechanism for compassionate

release.

       Section 3582 contemplates the potentially urgent nature of

compassionate release decisions and yet does not provide for

exigent circumstances.      See 18 U.S.C. § 3582(c)(1)(A).        Unlike

many other statutory exhaustion provisions that require

                                     5
   Case 1:17-cr-00193 Document 51 Filed 06/04/20 Page 6 of 7 PageID #: 240



exhaustion of all administrative remedies before a claim can be

brought in court, “Section 3582 provides an alternative.”

Wright, 2020 WL 1922371, at *2; see also United States v.

Underwood, 2020 WL 1820092, at *2 (D. Md. Apr. 10, 2020).             The

statute requires “exhaustion of all administrative rights or the

lapse of 30 days from the warden's receipt of the inmate's

request for compassionate release, whichever is earlier.”             See

id. (citing 18 U.S.C. § 3582(c)(1)(A)).         “This alternative

suggests that the Congress recognized that even if compassionate

release requests cannot always await the full administrative

process to be completed, the BOP should have at least 30 days to

act on such a request.”      Id.

     Moreover, the exhaustion requirement indicates that the

Congress intended BOP to play a meaningful role in the

compassionate release process.       See Raia, 954 F.3d at 597.        The

agency's expertise and access to necessary information about

defendants makes it uniquely situated to handle compassionate

release decisions.     “The court may of course review those

judgments, but the Congress expressed its clear intent that such

review would come second, with the benefit of the BOP's initial

assessment.”    Wright, 2020 WL 1922371, at *2.

     II.   Conclusion

     Defendant has not established that he has exhausted his

administrative remedies or that thirty days have lapsed from the

                                     6
   Case 1:17-cr-00193 Document 51 Filed 06/04/20 Page 7 of 7 PageID #: 241



warden's receipt of defendant’s request for compassionate

release.   Thus, defendant’s motion for compassionate release is

DENIED without prejudice.       The court makes no finding at this

time whether defendant would satisfy the “extraordinary and

compelling reasons” necessary to warrant a reduction in his

sentence pursuant to 18 U.S.C. § 3581(c).

     The Clerk is directed to send a copy of this Order to

counsel of record, any unrepresented parties, the Warden at the

Federal Medical Center in Lexington, Kentucky, and the Probation

Office of this court.

    It is SO ORDERED this 4th day of June, 2020.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                       7
